Citation Nr: 1749400	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  04-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by severe multiple joint pain, to include as due to herbicides (chemical), biological, or radiation exposure.

2.  Entitlement to service connection for actinic keratosis and skin cancer, to include as due to herbicides (chemical), biological, or radiation exposure.

3.  Entitlement to service connection for a prostate disability, to include as due to herbicides (chemical), biological, or radiation exposure.

4.  Entitlement to service connection for a right leg disability other than peripheral neuropathy, to include as due to herbicides (chemical), biological, or radiation exposure, and as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a gastrointestinal disability, to include rectal cancer, to include as due to radiation exposure.

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1960.

These matters initially came before the Board of Veterans' Appeals (Board) from February 2002, July 2003, July 2005 and November 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In his substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  He subsequently withdrew his hearing requests.  Thus, the hearing requests are considered to be withdrawn.

In April 2008 and May 2015, the Board remanded the issues of entitlement to service connection for a disability manifested by severe multiple joint pain, actinic keratosis and skin cancer, a prostate disability, a right leg disability other than peripheral neuropathy, and sleep apnea and entitlement to SMC for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities and entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by severe multiple joint pain.

2.  The Veteran's actinic keratosis and skin cancer, did not manifest during the Veteran's military service, is not otherwise related to an event or injury in service, to include exposure to ionizing radiation; and did not manifest to a compensable level within one year of his discharge from service.

3.  The Veteran's prostate cancer, did not manifest during the Veteran's military service, is not otherwise related to an event or injury in service, to include exposure to ionizing radiation; and did not manifest to a compensable level within one year of his discharge from service.

4.  The Veteran's right leg disability, did not manifest during the Veteran's military service, is not otherwise related to an event or injury in service, to include exposure to ionizing radiation and is not caused or aggravated by a service-connected disability. 

5.  The Veteran's gastrointestinal disability did not manifest during the Veteran's military service and is not otherwise related to an event or injury in service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A disability manifested by severe multiple joint pain was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran's actinic keratosis and skin cancer was not incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

3.  The Veteran's prostate cancer was not incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

4.  Entitlement to service connection for a right leg disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2016).

5.  Entitlement to service connection for a gastrointestinal disability, to include as due to radiation exposure, is not warranted.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by February 2005, November 2005 and August 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include prostate cancer, malignant tumors (rectal cancer) and skin cancer may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as prostate cancer, skin cancer, and rectal cancer is through a demonstration of continuity of symptomatology.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d) (3) (i), (ii).

First, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d) (2).  Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a) (2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).

For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2016) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a) (2) (iii).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2016). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (1) (2016).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c) (1) (2016).  This section provides two options: 

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c) (1) (2016).

Third, and notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044. Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

I. Herbicides, Biological and Radiation Exposure

Initially, the Board notes that the Veteran contends that his claimed severe multiple joint pain, skin cancer, prostate disability and right leg disability are due to herbicides (chemical), biological, or radiation exposure.  The Veteran also contends that his gastrointestinal disability is related to radiation exposure.

Regarding herbicide or biological exposure, the Board notes that while the Veteran served in the Vietnam era, he was not deployed to Vietnam and did not set foot in Vietnam.  Accordingly, while the Veteran contends that his disabilities were due to herbicide exposure and prostate cancer is a disease that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim.

Similarly, while the Veteran contends that his disabilities were due to radiation exposure, this also is not applicable to the Veteran's claim.

Notably, in April 2014, the Director, Post 9-11 Era Environmental Health Program (DEHP), in a written Memorandum written for the Under Secretary, indicated that it was unlikely that the Veteran's actinic keratosis and skin cancers could be attributed to ionizing radiation in service.  The Memorandum noted that while the Veteran contends that he was exposed to ionizing radiation as a nuclear weapons instructor and radiation pathfinder, there was no record that he was monitored or exposed to ionizing radiation.  The Memorandum noted that the estimated occupational exposure to ionizing radiation for a nuclear weapons assembler was approximately 100 millirem (0.1 rem) per year.  For 2 years of such duty from 1958 to 1960, the Veteran's total radiation exposure would be 200 millirem (0.2 rem) and this cited annual dose took in all kinds of radiation.  The Memorandum concluded that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's actinic keratosis and/or skin cancer could be attributed to radiation exposure while in the military.

As a result of the DEHP opinion, in an April 2014 letter, the Director of Compensation and Pension Service opined that there was no reasonable possibility that the Veteran's actinic keratosis and/or skin cancer was the result of occupational exposure to ionizing radiation during military service.

As a result, the Board finds that entitlement to service connection for severe multiple joint pain, skin cancer, prostate cancer, a right leg disability and a gastrointestinal disability is not established pursuant to the provisions of 38 C.F.R. § 3.311.  Although it is conceded that the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflects that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

While the Director of the Post-9/11 Environmental Health Program April 2014 Memorandum opinion only specifically addresses the Veteran's claimed actinic keratosis and/or skin cancer disability, it is noted that the a dose estimate of 0.2 rem for the entirety of the Veteran's service was provided and that for the levels below 5-10 rem, which included occupational and environmental exposures, the risk of health effects were either too small to be observed or nonexistent.  As a result, the Board finds that entitlement to service connection for all of the Veteran's claimed disabilities based on ionizing radiation exposure is not warranted.

Accordingly, his claims must now be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

II.  Multiple Joint Pain

The Veteran's service treatment records are negative for treatments or complaints of a disability manifested by severe multiple joint pain.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of a disability manifested by severe multiple joint pain.  

The Veteran underwent a VA examination in January 2005.  The examiner indicated that the Veteran had a history of right shoulder and back complaints.  Notably, the Veteran is already separately service-connected for both a right shoulder and a low back disability.

The Veteran underwent a VA examination in July 2011.  The Veteran was diagnosed with right hip pain, left knee pain and peripheral neuropathy.  Notably, the Veteran is already service connected for a right hip and left knee disabilities while service connection for peripheral neuropathy was previously denied in an unappealed July 2003 rating decision and is therefore not currently before the Board.

Notably, the Veteran contends that service connection is warranted for a disability manifested by severe multiple joint pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Under the circumstances of this case, the Board concludes that service connection is not warranted for a disability manifested by severe multiple joint pain, to include as due to herbicides (chemical), biological, or radiation exposure as the Veteran has not been shown to have a current disability manifested by severe multiple joint pain.  As noted above, for the current disabilities that are of record, they have either already been service connected or were previously denied in an unappealed final rating decision.

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed disability manifested by severe multiple joint pain as there is no evidence in the record of a current disability manifested by severe multiple joint pain.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for a disability manifested by severe multiple joint pain, to include as due to herbicides (chemical), biological, or radiation exposure must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

III.  Skin

The Veteran contends that he has a current skin disease related to various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust.  

The Veteran's service treatment records were negative for complaints or diagnoses for a skin disability.  

The Veteran underwent a VA examination in July 2011.  The diagnosis included actinic keratoses, a history of a basal cell carcinoma in 1998 and a history of squamous cell carcinoma on his forehead.  The Veteran reported having radiation exposure in service.  He also noted significant sun exposure.  The examiner opined that it was at least as likely as not that the Veteran's current skin disability was caused by sun exposure in the military and toxic exposures to his skin while in the military.  The examiner noted that there was an anecdotal, yet unknown relationship between chemical and nuclear radiation and skin cancer.  

In November 2014, a VA physician reviewed the Veteran's claims file. The examiner opined that it was not likely ("less likely than not") that the Veteran's skin disease was directly related to occurrences in service.  The examiner noted that the Veteran had provided a medical statement that he had multiple actinic keratoses and a basal cell cancer which had been removed from his face and that these were likely due to sun exposure that occurred during the first 20-25 years of life.  The examiner also indicated that medically, the rationale behind the thought that the exposure occurs during the first part of life is due to lifestyle opportunities for sun exposure from childhood through the years that full time employment begins, as there is much more opportunity to be out in the sun doing activities such as swimming, playing baseball, and riding bikes through the summer when the sun is at its maximum.  When employment starts, sun exposure diminishes significantly unless one is in a position that is outdoors.  The examiner noted that the Veteran was a fair skinned, blue eyed, redhead and he has a skin type with minimal amounts of natural melanin in the skin.  This skin type was much more likely to suffer damage from ultraviolet exposure, leading years later to actinic keratosis, basal cell carcinoma, squamous cell skin cancer, and malignant melanoma.  The examiner further reasoned that since the Veteran did not join the military until age 22, he had already experienced the majority of his sun exposure in the referenced first 20 to 25 years of life.  There was no documentation within his service treatment records of any sunburns or other skin complaints while in service.  A single severe sunburn with associated blistering was felt to be a possible trigger for later skin conditions, but there was no documentation of such a sunburn during service.  Overall, the Veteran's skin diseases were a natural finding in a fair skinned individual with sun exposure for years and were not likely ("less likely than not") to have been altered in any way by sun exposure in service that he would not have received if he had remained a civilian.

However, as determined by the Board in its May 2015 remand, the November 2014 VA examination was inadequate as it was partly based on a lack of objective clinical evidence of any skin problems or sunburns in the Veteran's service treatment records and it did not reflect consideration of his reports of having experienced sunburns with associated skin peeling in service.  Also, the opinion does not address his claimed exposures to cold, insecticides, and missile exhaust in service.

Per the May 2015 Board remand instructions, the Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran had diagnoses of dermatitis with an onset of the 1990's, basal cell carcinoma in 1998, actinic keratosis with an onset of the 1980's, solar lentigo with an onset of the 1980's, rosacea with an onset of the 1990's, seborrhea with an onset of the 1990's and a lipoma with an onset of the early 2000's.  The examiner opined that it was less likely than not that the Veteran's skin disability was incurred in or caused by his service.  The examiner noted that all of the Veteran's skin disabilities began well after the Veteran was out of service and were not related to sun exposure and sunburns, cold weather exposure or missile exhaust exposure.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for actinic keratosis and skin cancer is not warranted.

As there is a current diagnosis of actinic keratosis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a presumptive basis, as noted above, service connection may also be granted on a presumptive basis for certain chronic diseases, including actinic keratosis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for actinic keratosis and skin cancer on a presumptive basis is not warranted as the record does not show evidence of actinic keratosis and skin cancer within one year of the Veteran's separation from active duty.  Notably, the October 2015 VA examiner specifically indicated that that all of the Veteran's skin disabilities "began well after the Veteran was out of service" as the first onset of a skin disability was in the 1980's.

To any extent that the Veteran is asserting that he experienced continuing symptoms of actinic keratosis and skin cancer thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that the October 2015 VA examiner again noted that the Veteran was first diagnosed with actinic keratosis in 1984 by a non-VA dermatologist.

As the Veteran was not diagnosed with an actinic keratosis and skin cancer disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a skin disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As detailed above, the Veteran contends that his current skin disability is the result of various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust.

While the Veteran contends that his skin disability is the result of herbicide and ionizing radiation, as noted above, the Board has determined that entitlement to service connection based on herbicide and ionizing radiation exposure is not warranted.  Notably, the Veteran was not presumed to have been exposed to herbicide exposure during his service and it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

Regarding service connection on a direct basis, while the Veteran has current skin disabilities, the Veteran's service treatment records are negative for treatments or complaints related to a skin disability.  

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship regarding service connection on a direct basis.  As noted above, the July 2011 VA examiner opined that it was at least as likely as not that the Veteran's current skin disability was caused by sun exposure in the military and toxic exposures to his skin while in the military as there was anecdotal, yet unknown relationship between chemical and nuclear radiation and skin cancer.  

Conversely, the October 2015 VA examiner concluded that it was less likely than not that the Veteran's current skin disabilities were related to his service.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the October 2015 opinion of the VA examiner to be the most probative.  Regarding the July 2011 opinion of the VA examiner that it was at least as likely as not that the Veteran's current skin disability was caused by sun exposure in the military and toxic exposures to his skin while in the military, the Board notes that the rationale provided was that there was anecdotal, yet unknown relationship between chemical and nuclear radiation and skin cancer.

However, as determined above, the Veteran was not presumed to have been exposed to herbicide exposure during  his service and it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

The Board also notes that the in his April 2014 Memorandum, the DEHP indicated that while the Veteran claimed that he had been exposed to solar radiation for 2 years during his military service, this was irrelevant to the claim as every person is exposed to solar radiation.

As a result, the Board finds that the July 2011 VA examiner's rationale that there was anecdotal, yet unknown relationship between chemical and nuclear radiation and skin cancer is not probative.  A medical opinion based on an inaccurate factual premise is not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In contrast, the October 2015 opinion of the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the July 2011 VA examiner.  The October 2015 VA examiner also specifically addressed the Veteran's contentions in determining that his skin disabilities were not the result of sun exposure and sunburns, cold weather exposure or missile exhaust exposure.

For these reasons the Board finds the October 2015 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current skin disabilities are related to service on a direct basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, the Board has placed greater probative weight on the October 2015 VA opinion.  Given that the most probative opinion is against a finding of a relationship between a skin disability and service, the Board finds that service connection is not warranted.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

IV.  Prostate 

The Veteran contends that he has current prostate cancer related to various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust.  

The Veteran's service treatment records were negative for complaints or diagnoses for a prostate disability.  

A July 2011 VA examination noted an enlarged prostate.  The examiner noted that the Veteran had a normal prostate on examination.  It was noted that the Veteran's current kidney problems could be connected with his service and in particular his urinalysis during service.  The examiner also noted that the Veteran's genetic susceptibility and aggravating factors of military exposures likely contributed to urinary disabilities and resulted in varying genitourinary (GU) complaints.  The examiner opined that the Veteran's urinary disabilities of kidney cysts, a prostate disability and other issues were as least as likely as not caused by or a result of the Veteran's military service and his exposure to chemicals, radiation, herbicides and biological and other exposures.  The examiner noted that the Veteran had numerous exposures to toxins and there were similar presentations that the Veteran had to other veterans who had chemical/toxic exposures.  The examiner concluded that although she was not a specialist in genital-urinary issues, the problems that the Veteran faced had their origin in his service treatment records.

The Veteran underwent a VA GU examination in September 2011 which was conducted by as GU specialist.  The examiner noted that the Veteran reported that he had 9 months of exposure for training that involved chemical, biological and radiation exposure.  The examiner also noted that while the Veteran has had elevated PSA levels, at no time has a prostate biopsy been recommended and he had no history of malignancy.  The diagnosis was an elevated PSA of unknown etiology.  The examiner noted that on the Veteran's Form 21-2507, it stated that "no exposure to chemical, nuclear radiation or biological items has been conceded".  Regardless of the veracity of the Veteran's claim to exposures, the examiner indicated that if these exposures were causing problems some 50 years ago, he would expect them to be causing much more problems than they were now.  The examiner opined that it was less likely than not that the Veteran had any urinary tract problems related to his exposure while on active duty.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a prostate disability to include as secondary to herbicide exposure is not warranted.

At the outset, the Board notes that while prostate cancer is a disease that warrants service connection on a presumptive basis if manifested within one year of service separation, the record does not demonstrate a diagnosis of prostate cancer but rather simply notes elevated prostate levels.  Notably, the September 2011 VA examiner specifically found that the Veteran had no history of prostate malignancy.  Regardless of the diagnosis, there is no diagnosis of any prostate cancer disability being demonstrated within one year.  Accordingly, service connection on a presumptive basis may not be granted as the prostate disability was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

As the Veteran was not diagnosed with a prostate disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a prostate disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the Veteran contends that his prostate disability is the result of herbicide and ionizing radiation, as noted above, the Board has determined that entitlement to service connection based on herbicide and ionizing radiation exposure is not warranted.  Notably, the Veteran was not presumed to have been exposed to herbicide exposure during  his service and it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

Regarding service connection on a direct basis, while the Veteran has a current elevated PSA level, the Veteran's service treatment records are negative for treatments or complaints related to a prostate disability.  VA examiners have noted that the Veteran's service treatment records contained complaints and treatments for dysuria and during service the Veteran also experienced cystitis and ongoing bacteria and phosphates in his urine in June 1959.  However, none of these symptoms were attributed specifically to the Veteran's prostate disability and instead were directly related to his now service-connected kidney disability.

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship regarding service connection on a direct basis.  As noted above, the July 2011 VA examiner opined that it was at least as likely as not that the Veteran's urinary disabilities of kidney cysts, a prostate disability and other issues were as least as likely as not caused by or a result of the Veteran's military service and his exposure to chemicals, radiation, herbicides and biological and other exposures.  

Conversely, the September 2011 VA GU examiner concluded that it was less likely than not that the Veteran had any urinary tract problems related to his exposure while on active duty.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the September 2011 opinion of the VA GU examiner to be the most probative.  Regarding the July 2011 opinion of the VA examiner that the Veteran's urinary disabilities of kidney cysts, a prostate disability and other issues were as least as likely as not caused by or a result of the Veteran's military service and his exposure to chemicals, radiation, herbicides and biological and other exposures, the Board notes that the rationale provided was that the Veteran had numerous exposures to toxins and there were similar presentations that the Veteran had to other veterans who had chemical/toxic exposures.

However, as noted above, the Veteran was not presumed to have been exposed to herbicide exposure during his service and it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

As a result, the Board finds that the July 2011 VA examiner's rationale that the Veteran had numerous exposures to toxins and there were similar presentations that the Veteran had to other veterans who had chemical/toxic exposures, is not probative.  A medical opinion based on an inaccurate factual premise is not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In contrast, the September 2011 opinion of the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the July 2011 VA examiner.  The September 2011 VA examiner also specifically addressed the Veteran's contentions in determining that his prostate disability was not the result of in-service exposures.

For these reasons the Board finds the September 2011 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current prostate disability is related to service on a direct basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board parenthetically notes that the Veteran was granted service connection for renal calculi and kidney cysts based upon the findings of the July 2011 VA examination.  However, the grant of service connection was on a direct basis as the evidence reflected that the Veteran had renal calculi and kidney cysts which had their onset in service as the Veteran experienced urinary/kidney symptoms in service.  Significantly, the grant of service connection for renal calculi and kidney cysts was not based on the July 2011 VA examiner's opinion that the Veteran's urinary disabilities of kidney cysts, a prostate disability and other issues were as least as likely as not caused by or a result of the Veteran's military service and his exposure to chemicals, radiation, herbicides and biological and other exposures.  Notably, while the July 2011 VA examiner noted that the Veteran's current kidney problems could be connected with his service treatment records, specifically his urinalysis as he experienced cystitis and ongoing bacteria and phosphates in his urine in June 1959 (a high level of phosphate in the urine may be caused by a kidney problem), the examiner did not indicate that the Veteran's prostate disability was related to his service on a direct basis.   

Based on the foregoing, the Board has placed greater probative weight on the September 2011 VA opinion.  Given that the most probative opinion is against a finding of a relationship between a prostate disability and service, the Board finds that service connection is not warranted.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

V. Right Leg

The Veteran contends that he has current right leg disability other than peripheral neuropathy, related to various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust and as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

The Veteran's service treatment records were negative for complaints or diagnoses for a right leg disability.  

The Veteran underwent a VA examination in January 2005.  The examiner indicated that the Veteran had a history of right shoulder and back complaints.  No right leg complaints or diagnoses were identified.

The Veteran underwent a VA examination in July 2011.  The Veteran noted that his problems in his lower extremities became a problem during the 1990's.  The diagnosis was chronic degenerative arthritis of the right hip as well as lower leg pain and numbness involving both legs which was peripheral neuropathy.  The examiner noted that the discomfort in the right hip and lower leg was due to the Veteran's back disability.

The Veteran underwent a VA examination in August 2014.  The examiner concluded that there was no evidence of any muscular-skeletal right leg condition other than the Veteran's diagnosed right hip disability.  However, imaging noted calcific atherosclerosis and possible popliteal aneurysm in the right leg. 

Per the May 2015 Board remand instructions, the Veteran underwent a VA examination in October 2015.  It was noted that the Veteran had peripheral neuropathy of both lower extremities with an unknown etiology.  As a result, he had mild numbness in his lower extremities.  It was also noted that the Veteran did not have and did not ever have a vascular disease (arterial or venous).  The examiner indicated that a July 2011 x-ray showed an incidental finding of "severe peripheral vascular arteriosclerotic disease.  However, the problem list on the Veteran's last visit to his cardiologist in July 2015 did not list a diagnosis of peripheral vascular disease.  The examiner opined that it was less likely than not that the Veteran's right leg condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no specific mention of a right leg problem in the service treatment records and pain did not begin in his right lower extremity began in the 1990's which was some 30 years after service.  The examiner also opined that it was less likely than not that the Veteran's right lower leg disability was proximately due to, the result of, or aggravated by his service-connected chronic muscular strain superimposed on degenerative instability with sciatica disability.  The examiner noted that the Veteran's right leg discomfort was most likely not due to vascular or musculoskeletal etiology but rather was most likely due to peripheral neuropathy of an unknown etiology.  Parenthetically, the examiner also indicated that it was less likely than not that the Veteran's peripheral neuropathy of the right leg was proximately due to, the result of, or aggravated by his service-connected chronic muscular strain superimposed on degenerative instability with sciatica disability.  It was noted that there was a several year interval between the Veteran's in-service back disability and the reports of numbness in his legs.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for right leg disability other than peripheral neuropathy is not warranted.

Initially, the Board notes that there is some question as to whether there is a current right leg disability other than peripheral neuropathy.  Notably, the October 2015 VA examiner determined that the Veteran did not have and did not ever have a vascular disease (arterial or venous).  However, the Veteran did have mild numbness in his lower extremities which was due to his peripheral neuropathy of unknown origin.  As a result, when affording the Veteran the benefit of the doubt the Board finds that the Veteran has a current right leg disability other than peripheral neuropathy.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As detailed above, the Veteran contends that his current right leg disability is the result of various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust.

While the Veteran contends that his right leg disability is the result of herbicide and ionizing radiation, as noted above, the Board has determined that entitlement to service connection based on herbicide and ionizing radiation exposure is not warranted.  Notably, the Veteran was not presumed to have been exposed to herbicide exposure during  his service and it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

Regarding service connection on a direct basis, while the Veteran has current right leg disability, the Veteran's service treatment records are negative for treatments or complaints related to a right leg disability.  Furthermore, the only medical opinion addressing the etiology of the right leg disability weighs against the claim.  As noted above, the October 2015 VA examiner indicated that it was less likely than not that the Veteran's right leg disability was related to service  

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any right leg disability other than peripheral neuropathy and service and neither the Veteran or his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that his right leg disability is the result of his service-connected back disability.  

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right leg disability other than peripheral neuropathy is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the right leg disability other than peripheral neuropathy on a secondary basis weighs against the claim.  

Notably, the October 2015 VA examiner indicated that it was less likely than not that the Veteran's right lower leg disability was proximately due to, the result of, or aggravated by his service-connected chronic muscular strain superimposed on degenerative instability with sciatica disability.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a right leg disability other than peripheral neuropathy not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

VI.  Gastrointestinal Disability

The Veteran contends that he has current gastrointestinal disability, to include rectal cancer related to exposure to ionizing radiation 

The Veteran's service treatment records were negative for complaints or diagnoses for a gastrointestinal disability.  

A November 2005 VA examination for Aid and Attendance noted a past history of constipation and fissures with a 1999 colonoscopy showing squamous papilloma.

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran had a rectal polyp-pathologic diagnosis of benign squamous papilloma and rectal/anal fissures, both in 1999.  It was noted that the Veteran had a surgical excision the rectal polyp in 1999 which revealed a squamous papilloma that was a benign lesion.  He had an uneventful post-operative course.  The examiner specifically noted that the Veteran did not have a diagnosis of colon cancer.  In 2013, a benign colonic polyp was found on a routine follow up colonoscopy.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for gastrointestinal disability, to include rectal cancer, to include as due to radiation exposure, is not warranted.

At the outset, the Board notes that while rectal cancer (malignant tumors) is a disease that warrants service connection on a presumptive basis if manifested within one year of service separation, the record does not demonstrate a diagnosis of rectal cancer as the October 2015 VA examiner specifically noted that the Veteran did not have a diagnosis of colon cancer.  Instead, the Veteran has a current diagnosis of a history of squamous papilloma and anal fissures as well as a benign colonic polyp.  Regardless of the diagnosis, there is no diagnosis of any gastrointestinal disability being demonstrated within one year.  Accordingly, service connection on a presumptive basis may not be granted as the gastrointestinal disability was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

As the Veteran was not diagnosed with a gastrointestinal disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a gastrointestinal disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the Veteran contends that his gastrointestinal disability is the result of ionizing radiation, as noted above, the Board has determined that entitlement to service connection based on ionizing radiation exposure is not warranted.  Notably, it has been determined that while the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the probative opinions of record reflect that it is very unlikely that the Veteran's disabilities are attributable to this exposure.  

Regarding service connection on a direct basis, while the Veteran has a current history of squamous papilloma and anal fissures, the Veteran's service treatment records are negative for treatments or complaints related to a gastrointestinal disability.  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current gastrointestinal disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Moreover, none of the competent medical evidence of record reflects that the Veteran's gastrointestinal disability is related to his presumed exposure to radiation.

Consequently, entitlement to service connection for a gastrointestinal disability is also not warranted on a direct basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

VII.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed severe multiple joint pain, skin cancer, prostate cancer, a right leg disability, and gastrointestinal disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that severe multiple joint pain, skin cancer, prostate cancer, a right leg disability, and a gastrointestinal disability are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the severe multiple joint pain, skin cancer, prostate cancer, a right leg disability, and a gastrointestinal disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a disability manifested by severe multiple joint pain, to include as due to herbicides (chemical), biological, or radiation exposure is denied.

Entitlement to service connection for actinic keratosis and skin cancer, to include as due to herbicides (chemical), biological, or radiation exposure is denied.

Entitlement to service connection for a prostate disability, to include as due to herbicides (chemical), biological, or radiation exposure is denied.

Entitlement to service connection for a right leg disability other than peripheral neuropathy, to include as due to herbicides (chemical), biological, or radiation exposure, and as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica is denied.

Entitlement to service connection for a gastrointestinal disability, to include rectal cancer, to include as due to radiation exposure is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims remaining on appeal.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in May 2015 for further development.  In its May 2015 remand, the Board specifically noted that July 2011 and August 2014 opinions were insufficient because while they discussed the fact that the Veteran's sleep apnea is related to obesity, they did not acknowledge or comment on his contention that his obesity is the result of his various service-connected disabilities (and sleep impairment due to such disabilities).  As a result, the Board remanded the issue of entitlement to service connection sleep apnea for a new VA examination to specifically address this aspect of the claim.

The instructions specifically indicated that the examiner was to address whether the Veteran's sleep apnea disability was caused or aggravated by any or all of the Veteran's service-connected disabilities to the extent that such disabilities and their symptoms resulted in a lack of sleep and obesity.

Per the May 2015 Board remand instructions, the Veteran underwent a VA examination in October 2015.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was proximately due to, the result of, or was aggravated by the Veteran's service-connected conditions as there was no physiological or anatomical relationship at all between sleep apnea and back and/or shoulder problems.  The examiner also noted that the Veteran's sleep apnea was caused by obesity and not by any of his service-connected disabilities.  

Additionally, in a February 2017 VA addendum opinion, the October 2015 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that with regard to the relationship between the Veteran's sleep apnea to obesity, "his obesity was not caused by ANY" of his service-connected conditions as obesity was one of the causes of obstructive sleep apnea and "not the other way around".  The examiner indicated that "most importantly, obesity was not a compensable condition".

The Board notes that while the VA examiner opined that it was less likely than not that the Veteran's sleep apnea disability was proximately due to, the result of, or was aggravated by the Veteran's service-connected conditions and that the Veteran's obesity was not caused by any of his service-connected disabilities , the examiner failed to specifically address whether the Veteran's service-connected disabilities and their symptoms resulted in a lack of sleep and obesity (which in turn resulted in sleep apnea).  Notably, the examiner instead indicated that obesity was not a compensable condition and that obesity was the cause of sleep apnea and "not the other way around".  Thus, these opinions do not adequately address whether the Veteran's service-connected disabilities and their symptoms resulted in a lack of sleep and obesity as instructed by the May 2015 Board remand instructions.  

The August 2015 examination report and February 2017 addendum opinion do not comply with the Board's May 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the August 2015 VA examiner should amend his examination report in accordance with the Board's May 2015 directives cited herein to determine whether or not the Veteran's sleep apnea disability was caused or aggravated by any or all of the Veteran's service-connected disabilities to the extent that such disabilities and their symptoms result in a lack of sleep and obesity.  Consequently, a new remand is required to comply with the holding of Stegall.

Finally, consideration of the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status is deferred pending resolution of the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected disabilities, as the claim is inextricably intertwined with the service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in August 2015 and provided the February 2017 addendum opinion.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current sleep apnea disability that is caused or aggravated by any or all of the Veteran's service-connected disabilities (i.e., chronic muscular strain superimposed on degenerative instability with sciatica, frozen shoulder syndrome and degenerative arthritis of the right shoulder, bilateral hearing loss, tinnitus, renal calculi and kidney cysts, degenerative arthritis of the left knee, and chronic muscular strain and degenerative arthritis of the right hip) to the extent that such disabilities and their symptoms result in lack of sleep and obesity?

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


